Exhibit 10.1
SECOND AMENDMENT TO SUPPLY AGREEMENT
     THIS SECOND AMENDMENT TO SUPPLY AGREEMENT is entered into this 18th day of
December 2008, by and between R. J. Reynolds Tobacco Company, a North Carolina
corporation (“RJRT”), and Alcan Packaging Food and Tobacco Inc., a Delaware
corporation (“Supplier”).
WTNESSETH:
     WHEREAS, RJRT and Supplier are parties to a Supply Agreement, dated May 2,
2005 (as amended by a First Amendment, dated September 16, 2005, the “Supply
Agreement”);
     WHEREAS, RJRT and Supplier desire to amend the Supply Agreement in
accordance with the terms and provisions set forth below (except as otherwise
provided herein, capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Supply Agreement); and
     WHEREAS, Supplier and Santa Fe Natural Tobacco Company, Inc. (“SFNTC”) are
entering into a letter agreement, dated the date hereof, relating to the
potential of Supplier supplying SFNTC with certain of SFNTC’s Cigarette
packaging requirements, all subject to the terms and conditions contained
therein (the “Letter”).
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Schedule 3.1(b) to the Supply Agreement is hereby deleted in its
entirety. Section 3.1(b) of the Supply Agreement is hereby deleted in its
entirety and the following is substituted in its place:
     [Intentionally Omitted]
     2. If SFNTC fails to purchase at least 90% of its Cigarette packaging
requirements from Supplier for any reason other than Cause, as defined below
(with the foregoing determination to be made based upon the total dollar value
of the Cigarette cartons and crush-proof boxes purchased by SFNTC during the
applicable time period): (i) during the period commencing upon the Start Date,
as such term is defined in the Letter, and ending upon December 31, 2009, then
RJRT shall pay to Supplier the amount of $283,000.00 (Two Hundred and
Eighty-Three Thousand Dollars) by February 15, 2010; or (ii) during the period
commencing upon January 1, 2010 and ending upon December 31, 2010, then RJRT
shall pay to Supplier the amount of $141,300 (One Hundred Forty-One Thousand and
Three Hundred Dollars) by February 15, 2011,

 



--------------------------------------------------------------------------------



 



except that RJRT shall not be required to make the payment described in this
clause (ii) if it has made the payment described in preceding clause (i). The
term “Cause” shall mean the occurrence of any of the following: Supplier’s
failure to comply with the terms of Section 2 of the Letter; Supplier’s failure
to supply SFNTC with Cigarette packaging products in accordance with
specifications furnished by SFNTC or the failure otherwise to meet SFNTC’s
requirements relating to the quality of Cigarette packaging products; Supplier’s
failure to meet SFNTC’s requirements relating to delivery dates for Cigarette
packaging products; Supplier’s failure to provide SFNTC during 2009 with prices
for Cigarette cartons and crush-proof boxes that are equal to or less than the
applicable prices set forth in Exhibit A attached to the Letter; or Supplier’s
breach of, or non-compliance with, any other obligation owed to SFNTC relating
to the supply of any of SFNTC’s Cigarette packaging requirements.
     3. RJRT hereby releases and discharges Supplier from any and all claims,
actions, causes of action and demands for money, damages, losses, liabilities,
expenses, fees and costs (collectively, “Claims”) relating to Supplier’s
furnishing to RJRT, prior to the date hereof, of Cigarette packaging for RJRT’s
KOOL brand, which packaging was used by RJRT in 2008 for approximately 3,300
cases of Cigarettes shipped to Japan for sale, to the extent such Claims relate
to or are based upon faint or missing print on labels. In addition and without
prejudice to any and all other rights and remedies available to RJRT upon a
breach by Supplier of Supplier’s obligations set forth herein, the foregoing
release shall be deemed null and void and of no force or effect if Supplier
breaches its obligations set forth in Section 2 of the Letter.
     4. Following (a) Supplier’s successful completion of RJRT’s supplier
qualification process to RJRT’s satisfaction, as determined in RJRT’s reasonable
business judgment, for the supply of Cigarette packaging sleeves (“Sleeves”),
and (b) Supplier’s installation of the equipment necessary to produce Sleeves,
including, without limitation, an offset press and gluer, at its facility
located in Reidsville, North Carolina, Richmond, Virginia or Atlanta, Georgia,
and Supplier’s written confirmation to RJRT of such installation, then RJRT
shall notify Supplier in writing (with such notice to be provided no later than
30 days after the last to occur of the events described in preceding clauses
(a) and (b)) that Sleeves shall be deemed, upon RJRT’s delivery of such notice,
to be an Included Product for purposes of the Supply Agreement (with Annex B to
the Supply Agreement being deemed to be supplemented accordingly, and Annex D to
the Supply Agreement being deemed supplemented to reflect the Specifications for
the Sleeves that were used in connection with the above supplier qualification
process), with Supplier’s Price for Sleeves, for purposes of the Supply
Agreement, being set forth in Exhibit A attached hereto, subject to adjustment
as otherwise provided in the Supply Agreement as amended by this Second
Amendment to Supply Agreement (with Annex F to the Supply Agreement being deemed
to be supplemented accordingly upon RJRT’s delivery of such notice).

2



--------------------------------------------------------------------------------



 



     5. RJRT agrees to provide Supplier with notice of, and an opportunity to
bid on, RJRT’s Cigarette packaging requirements involving offset printing (in
addition to the parties’ agreement in Section 4 hereof with respect to Sleeves)
(it being acknowledged and agreed that such notice and bidding opportunity shall
be furnished using RJRT’s electronic procurement tool known as Bravo Solutions,
and it being further acknowledged and agreed that unless otherwise expressly
agreed in a writing signed by each of RJRT and Supplier after the date hereof,
none of such other offset business shall be deemed to be Included Products).
     6. If, during the Term, RJRT acquires all of the capital stock of any
entity engaged in the manufacture, in the United States, of Cigarettes, then
RJRT shall use commercially reasonable efforts to cause such entity to purchase
from Supplier 80% of the acquired entity’s printed Cigarette packaging
requirements with respect to that entity’s U.S. Cigarette manufacturing business
(with the foregoing determination to be made based upon the total dollar value
of the printed Cigarette packaging purchased by that entity) during the period
commencing upon the 180th day after the consummation of the acquisition of such
entity through and until the expiration of the Term, and Supplier shall supply
the acquired entity such Cigarette packaging requirements; provided, however,
that neither RJRT nor such acquired entity shall have any obligation pursuant to
this Section 6: unless the quality, price, payment and delivery terms and all
other terms and provisions applicable to the supply of such requirements
(collectively, “Terms”) offered by Supplier to the acquired entity are at least
as favorable to the acquired entity as the most favorable Terms available to the
acquired entity from any other supplier; or if compliance with the provisions of
this Section 6 would cause RJRT or the acquired entity to be in breach of any of
its respective contractual obligations owed to third parties, or would cause
RJRT or the acquired entity to incur any cost, expense or liability (over and
above the acquired entity’s cost of purchasing Cigarette packaging products from
Supplier).
     7. If, during 2009, RJRT breaches its obligations set forth in Section 4, 5
or 6 hereof, then (notwithstanding Section 1 hereof) the Price of each Product
under the Supply Agreement, for the period commencing January 1, 2010 through
the expiration of the Term, shall be increased by 1.75% over the Price
applicable during 2009, with the foregoing price increase to be the sole and
exclusive remedy available to Supplier for any such breach.
     8. This Second Amendment to Supply Agreement may be executed in one or more
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
     9. Except as otherwise expressly set forth herein, the Supply Agreement
remains unmodified and in full force and effect.

3



--------------------------------------------------------------------------------



 



[The Remainder of this Page Intentionally Left Blank]

4



--------------------------------------------------------------------------------



 



     10. This Second Amendment to Supply Agreement shall become effective as of
December 31, 2008, provided RJRT has received on or before such date a copy of
the Letter executed by each of Supplier and SFNTC.
     IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Supply Agreement as of the day and year first above written.

          R. J. REYNOLDS TOBACCO COMPANY
 
       
By:
Name:
  /s/ Andrew D. Gilchrist
 
Andrew D. Gilchrist    
Title:
  Executive Vice President    
 
        ALCAN PACKAGING FOOD AND TOBACCO INC.
 
       
By:
Name:
  /s/ Dwight H. Kennedy
 
Dwight H. Kennedy    
Title:
  President Global Tobacco    

5